Citation Nr: 0902258	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for hearing loss.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the RO that 
denied the veteran's claims.  

In November 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge at the RO.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  

Here, the Board notes that, in May 2008, at an earlier 
hearing before the RO, the veteran expressly withdrew his 
claim of service connection for hypertension.  At the hearing 
before the Board in November 2008, however, the veteran and 
his representative presented testimony with respect to this 
issue.  

The Board construes this testimony as a new claim for this 
condition.  It is referred to the RO for appropriate 
consideration.  

The now reopened claims of service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In May 2008, at a hearing before the RO and prior to the 
promulgation of a decision in the appeal, the veteran 
notified VA that he wished to withdraw his claim of 
entitlement to service connection for hypertension.  

2.  In a January 2003 decision, the Board denied the 
veteran's claim of service connection for hearing loss; the 
veteran was notified of this decision and of his appellate 
rights, but did not timely appeal from this determination and 
the decision became final.  

3.  The evidence added to the record since the January 2003 
Board decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

4.  In a September 1998 rating decision, the RO denied the 
veteran's claim of service connection for tinnitus; the 
veteran filed a timely Notice of Disagreement and the RO 
forwarded a Statement of the Case dated in July 1999; the 
veteran, however, did not file a Substantive Appeal with 
respect to this issue and the decision became final.  

5.  The evidence added to the record since the September 1998 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran (or his or her representative) concerning the 
issue of service connection or hypertension has been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).  

2.  Subsequent to the final January 2003 Board decision, new 
and material evidence has been received to reopen the claim 
of service connection for hearing loss.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  Subsequent to the final September 1998 RO decision, new 
and material evidence has been received to reopen the claim 
of service connection for tinnitus.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, the record indicates that, in May 2008, at a 
hearing at the RO, the veteran expressly stated that he 
wanted to withdraw his appeal as to the claim of service 
connection for hypertension.  Given the nature of these 
statements, the Board finds these statements to be 
controlling as to the current appeal.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration regarding this claim.  
Accordingly, the Board does not have jurisdiction to review 
this issue, and it is dismissed.  




II.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board has considered this legislation.  However, to the 
extent that the action taken hereinbelow is favorable to the 
veteran, further discussion of VCAA is not required at this 
point.  


III.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after January 2003 with 
respect to the veteran's hearing loss claim consists of VA 
medical treatment records, the veteran's testimony before the 
Board, and statements submitted by the veteran and his 
representative in support of the claim.  

Of particular significance are the results of a May 2005 VA 
audiogram indicating that the veteran had right normal to 
mild through 4k sloping to moderate snhl and left normal 
through 1k sloping to moderate snhl.  

The actual numerical results were not reported, but the 
treatment note indicated that the veteran was a hearing aid 
candidate for the left ear.  The veteran also testified at a 
hearing before the Board.  He indicated that he was exposed 
to extensive helicopter noise in service without hearing 
protection.  

The veteran also indicated that, while he worked in 
construction after service, his particular type of work 
involved installing insulation and did not involve exposure 
to excessive noise.  

With respect to the veteran's tinnitus claim, the evidence 
contained in the veteran's claims file dated after September 
1998 consists of VA medical treatment records, a VA 
examination, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of the claim.  

Of particular significance are the veteran's VA treatment 
records that indicate a diagnosed of right-sided tinnitus.  A 
May 2002 VA examination also diagnosed asymmetric tinnitus 
and asymmetric hearing loss.  No nexus opinion was offered in 
connection with the examination and report.  

Finally, as noted, the veteran testified at a hearing before 
the Board.  He indicated that he was exposed to extensive 
helicopter noise in service without hearing protection.  He 
indicated that he had problems with hearing and ringing in 
his ears since service. 

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claims.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
January 2003 Board decision and the September 1998 RO 
decision, respectively, and when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claims and raises a reasonable 
possibility of substantiating the claims.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen the 
claims of service connection for hearing loss and tinnitus 
are granted.  


ORDER

The appeal concerning the claim of service connection for 
hypertension is dismissed.  

As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for 
hearing loss is reopened; the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  

As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for 
tinnitus is reopened; the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

In this case, the veteran testified before the Board that he 
was exposed to ongoing helicopter noise in service.  He 
refueled helicopters as a petroleum specialist in the 
Republic of Vietnam, and that this work was near constant 
with duties lasting long hours seven days a week.  

The veteran reported that the helicopter engines were kept 
running during refueling and that he wore no hearing 
protection while on duty.  After service, the veteran 
indicated that he worked in construction installing 
insulation.  He testified, however, that this activity did 
not involve exposure to excessive noise.  

An audiogram performed in October 1998 indicated hearing loss 
for VA purposes in the veteran's left ear.  Similar findings 
were noted in a May 2002 VA examination.  In May 2003, VA 
treatment records also noted hearing loss, but did not 
delineate the exact hearing loss at the time.  

The veteran testified that he currently experiences tinnitus 
and the Board notes that right ear tinnitus was noted in the 
veteran's medical records and in the May 2002 VA examination.  

While a May 2002 VA audiological examination report indicated 
a negative nexus opinion regarding the veteran's hearing 
loss, the veteran testified before the Board that the 
examiner found post-service noise exposure in his 
construction work that the veteran states was not present.  

The veteran also indicated that the examiner might not have 
realized the extent of noise exposure that he endured in the 
service and that he was not issued hearing protection at the 
time.  

Based on the foregoing, the Board concludes that this matter 
should be remanded for an additional and thorough VA 
examination to determine whether the veteran has hearing loss 
or tinnitus that is related to his military service.  

In this regard, the examiner is asked to consider the 
veteran's testimony and statements in the record indicating 
that he had exposure to excessive noise in service without 
the benefit of hearing protection, and little noise exposure 
after service.  Pursuant to VCAA, such an examination is 
necessary to adjudicate these claims.  See 38 U.S.C.A § 5103A 
; 38 C.F.R. § 3.159(c)(4).  

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran and that have not 
already been associated with the veteran's claims file.  

Here, the Board notes that veteran has been treated at the 
Clarksburg VA Medical Center.  The records of the veteran's 
care from this facility dated since September 2007 should 
associated with the veteran's claims file.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the above, these matters are REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the claims file, that 
have treated him since service for 
hearing loss and tinnitus.  This should 
include records of the veteran's 
treatment at the Clarksburg VA Medical 
Center dated since September 2007.  

The veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claims.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for a 
thorough VA examination to determine 
whether the veteran has hearing loss or 
tinnitus that is related to his military 
service.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The examiner is asked to thoroughly 
examine the veteran and review the 
veteran's claims file.  The examiner is 
asked to specify whether the veteran has 
tinnitus  or hearing loss for VA 
purposes.  The examiner is then asked to 
offer an opinion as to whether it is at 
least as likely as not that such 
disabilities had their onset in service 
or as a result of service.  In this 
regard, the examiner is asked to consider 
the veteran's testimony and statements in 
the record indicating that he had 
exposure to excessive noise in service 
without the benefit of hearing 
protection, and little noise exposure 
after service.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


